Acknowledgements
In the reply filed February 8, 2022 the applicant amended claims 1, 5-9, 11, 12, 14, 15, and 19
Currently claims 1-19 are under examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In lines 10 and 11, the limitation “the lower well control assembly comprising a second predefined set of elements disposed within the upper well control assembly” does not appear to be in the 
Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In lines 14 and 15, the limitation “the lower well control assembly comprising a second predefined set of elements disposed within the upper well control assembly” does not appear to be in the specification as the second predefined set of elements of the lower well control assembly appear to be disposed within the lower well control assembly.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 9, 10, 12, 13-15, 17, and 19
The term “equivalent” in claim 1, line 16 is a relative term which renders the claim indefinite. The term “equivalent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, this limitation shall be interpreted as “the same as”.
It is unclear whether the term “the power connector” in claim 1, lines 29 and 30 is referring to the power connector operatively in communication with the electric motor or the power connector operatively in communication with the source of electrical power. 
It is unclear whether the term “the power connector” in claim 2, line 3 is referring to the power connector operatively in communication with the electric motor or the power connector operatively in communication with the source of electrical power. 
The term “identical” in claim 5, line 3 used to refer to the first and second control assist assemblies indicates that the Applicant does not consider the term “identical” to be a synonym of “equivalent” used to refer to the first and second control assist assemblies in claim 1.
The term “not exactly similar” in claim 9, line 3 is a relative term which renders the claim indefinite. The term “not exactly similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, this limitation shall be interpreted as “the same as”.
Claim 10 recites the limitation "second predefined set of control assist assemblies" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in .
The term “cooperatively” in claim 10, line 3 is a relative term which renders the claim indefinite. The term “cooperatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “redundantly” in claim 10, line 3 is a relative term which renders the claim indefinite. The term “redundantly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “very low” in claim 12, line 41 is a relative term which renders the claim indefinite. The term “very low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “equivalent” in claim 12, line 20 is a relative term which renders the claim indefinite. The term “equivalent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, this limitation shall be interpreted as “the same as”. 
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is indefinite as the limitations “b. using the upper well control assembly and the lower well control assembly to pressurize a predetermined set of annular cavities 
It is unclear whether the term “the power connector” in claim 12, lines 33 and 34 is referring to the power connector operatively in communication with the electric motor or the power connector operatively in communication with the source of electrical power. 
It is unclear what the term “creating” in claim 13, line 3 is intended to mean.
The term “bi-directional” in claim 13, line 3 is a relative term which renders the claim indefinite. The term “bi-directional” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is indefinite as the limitations “using hydro-cushions to pressurize the annular cavities between the first and second plurality of packer assemblies” merely recite uses without any active, positive steps delimiting how these uses are actually practiced. See MPEP 2173.05(q).
It is unclear what the term “with full backup” in claim 15, line 10 is intended to mean. 
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is indefinite as the limitations “using pairs of sealing elements with full 
It is unclear what the term “a duplicate set of sealing elements” in claim 17, line 3 is intended to refer to as it is unclear what the sealing elements are a duplicate of.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is indefinite as the limitations “a. using hydrostatic pressure of up to a first pressure of around 4500 psi” and “b. using source fluid pressures from zero to around 10000 psi” merely recite uses without any active, positive steps delimiting how these uses are actually practiced. See MPEP 2173.05(q).
It is unclear what the term “electrically related parameter” in claim 19, line 5 is intended to mean.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is indefinite as the limitations “a. using an electronic sensor to provide feedback to the controller on an electrically related parameter” and “b. using a position sensor to provide feedback to the controller on a position of an element of the electrically powered subsea assist jack” merely recite uses without any active, positive steps delimiting how these uses are actually practiced. See MPEP 2173.05(q).

Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679